Citation Nr: 0933762	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971. The Veteran had additional service in the Army Reserve. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Regional Office (RO) in 
Los Angeles, California. The case was remanded by the Board 
in August 2007 to afford the Veteran the opportunity to 
appear at a personal hearing before a Member of the Board. 

In January 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing was associated with the claims 
file. The Veteran submitted additional evidence at the 
hearing and waived initial consideration of the evidence by 
the RO. See 38 C.F.R. § 20.1304(c) (2007). 

In March 2008, the Board again remanded the Veteran's claim 
in order to obtain a VA examination and to enable VA to 
attempt to obtain additional treatment records that were 
identified by the Veteran at the January 2008 hearing.  The 
examiner was specifically requested to review and comment on 
certain psychiatric evaluations associated with a worker's 
compensation case that the Veteran had filed in the 1990s.  
After this additional development was completed, this case 
was returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Per the Board's instructions set forth in the March 2008 
remand, additional treatment records were obtained.  
Additionally a VA examination was obtained.  However, the 
examiner did not address the psychiatric examinations from 
the 1990s in his report as requested in the Board's remand, 
nor was there any indication that these examinations were 
reviewed or considered.  As a result, the Board requested a 
medical opinion from a psychiatrist who reviewed the entire 
claims file of the Veteran.  That opinion was received by the 
Board in July 2009.  However, the psychiatrist who prepared 
the report commented that VA treatment records from October 
1984 through 1986 that had been identified by the Veteran 
were not included in the claims file.  The psychiatrist noted 
that the Veteran indicated that he was treated at the 
Sepulveda VA Medical Center (VAMC) during that time, but that 
it did not appear that any attempt was made to secure these 
records.  The psychiatrist suggested that these records may 
have been retired to a storage facility.  He indicated that 
these records would have been helpful in preparing his 
opinion.  Therefore, the Board concludes that an effort 
should be made to ascertain whether these records exist and, 
if so, to obtain them and associate them with the claims 
file.  

After its receipt by the Board, the Veteran was sent a copy 
of the psychiatrist's opinion and was informed that he could 
submit additional evidence or argument to rebut the 
conclusions set forth the in expert report.  In response, the 
Veteran submitted a 4 page written statement and a new 
authorization for VA to obtain his treatment records.  He 
requested that his case be remanded to the RO for review of 
the new evidence that he submitted.  In accordance with the 
Veteran's expressed preference in this regard, this case 
should be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to ascertain 
whether any records exist of the Veteran's 
treatment at the Sepulveda VAMC from 
October 1984 through 1986, including 
whether such records may have been sent to 
a storage facility.  If the records exist, 
copies thereof should be obtained and 
associated with the claims file.  If the 
records do not exist or cannot be located, 
the claims file should document the 
efforts that were made to obtain same and 
a formal finding of the unavailability of 
these records should be obtained and 
associated with the claims file.

2.  After the above development is 
completed, the RO/AMC should consider the 
newly obtained evidence, including any 
treatment records obtained pursuant to the 
above instructions, the medical opinion 
obtained by the Board, and the Veteran's 
written statement in rebuttal thereto.  
His claim should then be readjudicated.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for appellate disposition.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



